ICJ_179_LandMaritimeDelimitationSovereigntyIslands_GAB_GNQ_2022-05-06_ORD_01_NA_00_FR.txt.                                                     6 MAI 2022

                                                  ORDONNANCE




DÉLIMITATION TERRESTRE ET MARITIME ET SOUVERAINETÉ SUR DES ÎLES

                  (GABON/GUINÉE ÉQUATORIALE)



                          ___________




 LAND AND MARITIME DELIMITATION AND SOVEREIGNTY OVER ISLANDS

                  (GABON/EQUATORIAL GUINEA)




                                                    6 MAY 2022

                                                     ORDER

                               COUR INTERNATIONALE DE JUSTICE



                                                ANNÉE 2022
   2022
   6 mai
Rôle général
  no 179
                                                 6 mai 2022



        DÉLIMITATION TERRESTRE ET MARITIME ET SOUVERAINETÉ SUR DES ÎLES

                                  (GABON/GUINÉE ÉQUATORIALE)



                                              ORDONNANCE



           La présidente de la Cour internationale de Justice,

           Vu l’article 48 du Statut de la Cour et les articles 44 et 46, paragraphe 1, de son Règlement,

           Vu le «compromis entre la République gabonaise et la République de Guinée équatoriale»
     conclu le 15 novembre 2016 (ci-après le «compromis»),

           Vu l’ordonnance du 7 avril 2021, par laquelle la Cour, se référant aux dispositions des
     points a) et b) du paragraphe 1 de l’article 3 du compromis, et compte tenu de l’accord des Parties
     concernant le nombre et l’ordre de présentation des pièces de procédure, a fixé au 5 octobre 2021 et
     au 5 mai 2022, respectivement, les dates d’expiration des délais pour le dépôt des premières pièces
     de la procédure écrite, à savoir un mémoire de la République de Guinée équatoriale et un
     contre-mémoire de la République gabonaise ;

           Considérant que le mémoire et le contre-mémoire ont été déposés dans les délais ainsi fixés ;

           Considérant que, aux points c) et d) du paragraphe 1 de l’article 3 du compromis, les Parties
     sont convenues de ce qui suit :

                                                -2-

     «c) La Partie qui a déposé la première pièce de procédure dépose la troisième pièce de
         procédure au plus tard cinq mois après avoir reçu du greffier communication de la
         deuxième pièce de procédure en copie certifiée conforme ;

      d) La Partie qui a déposé la deuxième pièce de procédure dépose la quatrième pièce de
         procédure au plus tard cinq mois après avoir reçu du greffier communication de la
         troisième pièce de procédure en copie certifiée conforme» ;

      Considérant qu’en l’espèce il n’existe aucun motif d’en décider autrement,

      Fixe comme suit les dates d’expiration des délais pour le dépôt des pièces suivantes de la
procédure écrite :

      Pour la réplique de la République de Guinée équatoriale, le 5 octobre 2022 ;

      Pour la duplique de la République gabonaise, le 6 mars 2023 ;

      Réserve la suite de la procédure.



       Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye,
le six mai deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la République gabonaise et
au Gouvernement de la République de Guinée équatoriale.




                                                                      La présidente,
                                                           (Signé) Joan E. DONOGHUE.




                                                                         Le greffier,
                                                           (Signé)   Philippe GAUTIER.




                                           ___________

